y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-00531-CV

                         DEANA POLLARD SACKS, Appellant

                                            V.
              THOMAS HALL AND GREGORY R. TRAVIS, Appellees

    Appeal from the 165th District Court of Harris County. (Tr. Ct. No. 2011-46557).


TO THE 165TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 20th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on March 22, 2013. After submitting the case
              on the appellate record and the arguments properly raised by
              the parties, the Court holds that the trial court’s judgment
              contains no reversible error. Accordingly, the Court affirms
              the trial court’s judgment.

                  The Court orders that the appellant, DEANA
              POLLARD SACKS, pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.
              Judgment rendered November 20, 2014.

              Panel consists of Justices Higley, Bland, and Huddle. Opinion
              delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 30, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT